Citation Nr: 1617032	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-20 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) and an adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	Erik Greiner, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from December 1976 to January 1986, from November 1986 to July 1997, and from December 2003 to June 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and January 2016 rating decisions of the St. Petersburg, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded the case for further action by the originating agency in February 2013.  The case has now returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's PTSD and adjustment disorder most nearly approximate deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD and an adjustment disorder with mixed anxiety and depressed mood are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for an adjustment disorder with mixed anxiety and a depressed mood was awarded in an October 2008 rating decision.  An initial 10 percent evaluation was assigned effective October 7, 2007.  In a January 2016 rating decision, service connection for PTSD was granted and the Veteran's service-connected psychiatric disability was recharacterized to include the PTSD and adjustment disorder diagnoses.  The disability evaluation assigned his psychiatric disorder was increased to 70 percent disabling from October 7, 2007.  The Veteran contends that an increased rating is warranted as his PTSD affects all aspects of his life and causes total occupational and social impairment. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).
VA will also consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's psychiatric disability is currently rated by analogy under Diagnostic Code 9411 and assigned a 70 percent evaluation, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 70 percent evaluation is warranted if the veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As a preliminary matter, the Board observes that the Veteran has been diagnosed and treated for several psychiatric disorders other than service-connected PTSD, to include a cognitive disorder as a result of a traumatic brain injury (TBI).  He began treatment in the TBI clinic at the Pensacola VA Medical Center (VAMC) in September 2008 and neuropsychological testing at this facility indicates the presence of impairments to memory, organization, and concentration.  However, more recent clinical records and September 2013 VA examination reports demonstrate that the Veteran may not endorse a cognitive disorder or TBI.  The more recent examiners associate the Veteran's memory and concertation complaints to the service-connected psychiatric disorder.  In any event, VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  The record before the Board does not adequately differentiate the symptoms due solely to the service-connected psychiatric condition from those due to a TBI and/or cognitive disorder, if such conditions are present.   Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The Board will therefore consider the Veteran's cognitive dysfunction when determining the proper evaluation for the service-connected PTSD and adjustment disorder.

After review of the evidence, the Board finds that an initial rating in excess of 70 percent is not warranted for the Veteran's PTSD with an adjustment disorder.  The disability manifests symptoms such as chronic sleep impairment with nightmares and insomnia, hypervigilance, emotional numbing, irritability, and avoidance of crowds.  The record does not indicate the presence of any of the specific symptoms identified in the criteria for a total 100 percent rating.  The Veteran's thought processes and ability to communicate were intact throughout the claims period and he attended regular individual and group therapy at the Pensacola VA Medical Center (VAMC).  Treatment records from this facility show that the Veteran has never endorsed hallucinations or delusions, suicidal or homicidal ideation, or an inability to perform the activities of daily living.  In fact, since his retirement in 2008, the Veteran has consistently reported that he manages the household chores to assist his wife and her home business.  It is therefore clear that he does not manifest gross impairment to thought processes or communication, a persistent danger of hurting himself or others, or an inability to perform daily activities.  

Additionally, although the Veteran has complained of mild to moderate memory and concentration impairment throughout the claims period, there is no evidence that his cognitive complaints most nearly approximate disorientation to time or place, memory loss for the names of close relatives, his own occupation, or his own name.  During a July 2009 visit to the VAMC TBI clinic, the Veteran was diagnosed with moderate impairment to mental processing speed and mild to moderate impairment to perceptual organization.  More recently, a September 2013 VA TBI examination found no objective residuals of a TBI and concluded that the Veteran's memory problems, characterized as mild, were most likely due to his anxiety disorder.  It is therefore clear that the Veteran has not manifested cognitive dysfunction to the severity contemplated by a 100 percent evaluation under the general rating formula as his condition is only mild to moderate.

Furthermore, the overall severity of the Veteran's service-connected psychiatric disorder has most nearly approximated mild to moderate throughout the claims period.  VA examiners in September 2008, December 2008, and September 2013 characterized the condition as mild and the Veteran's psychiatric health care providers at the VAMC have also described the Veteran's condition as mild to moderate.  An April 2014 report from a military nurse practitioner submitted by the Veteran in support of his claim includes a finding of moderate impairment to executive functioning associated with the Veteran's PTSD.  The Veteran's Global Assessment of Functioning (GAF) scores also indicate the presence of moderate psychiatric symptoms.  His treating VAMC therapists and psychiatrists assigned GAF scores ranging from 52 to 65 during the Veteran's treatment from 2008 to 2016, consistent with moderate to mild symptoms.  38 C.F.R. §§ 4.125 and 4.126.  A higher score of 80 was assigned by the September and December 2008 VA examiner, and a nurse practitioner who interacted with the Veteran at the VAMC on several occasions in 2011 assigned GAF scores of 44 and 45.  The Board finds that these scores, indicating impairment that is slight to severe, are inconsistent with the other recorded GAF scores and are less probative than those assigned by the providers who evaluated the Veteran on a more constant basis.  They are therefore not as accurate an indicator of the Veteran's true psychiatric impairment.  In short, it is clear that the Veteran has not manifested any of the symptoms associated with a total schedular rating, or others of similar severity, frequency, and duration at any time during the claims period.  Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013).  

The Veteran has also clearly not manifested occupational and social impairment that is total at any time during the claims period.  He reported during the September 2008 VA examination that he stopped working in August 2008.  The record does not establish that he has worked since that time, and individual therapy records from the VAMC show that the Veteran often considered returning to school or attending vocational rehabilitation classes, but was prevented from doing so due to his anxiety and avoidance behaviors.  Despite the lack of formal employment, the Veteran has taken over management of the household (to include meal preparation) and occasionally assists his wife in her Tupperware business.  His wife manages their finances, but the Veteran served as the primary care giver for his elderly father-in-law from July 2010 to January 2013.  He also manifests several other disabilities that interfere with employment, including a low back disability and sleep apnea.  The Veteran stated during the September 2008 VA examination that he was not able to work or continue on active duty due to his back condition, pain medication, and fatigue.  Thus, while the Veteran clearly experiences occupational impairment due to service-connected PTSD and an adjustment disorder, the Board does not find that such impairment most nearly approximates total in light of the Veteran's capabilities regarding his work in the home.  

Similarly, with respect to social functioning, the Veteran does not manifest total impairment.  He has remained married to his wife for over 35 years and has a good and supportive relationship with her and their adult children.  He has remained close to the friends he had during active service, but manifests an impaired ability to establish new social relationships.  He attends church regularly and has reported going out to dinner with his wife a few times a month; however, the Veteran has consistently reported that he must stand in the back of the room or keep his back against a wall in such situations.  He avoids crowds and it is clear the Veteran's anxiety impairs his ability to socialize.  Despite these findings, the Board cannot find that the Veteran's social impairment is total as his family relationships have remained intact and solid throughout the claims period.  

In conclusion, the preponderance of the evidence is against a finding that the severity of the Veteran's symptoms is contemplated by a 100 percent rating.  It is also clear that the Veteran has not manifested total occupational and social impairment at any time during the claims period.  38 C.F.R. §§ 4.7, 4.21.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for an increased schedular rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD and adjustment disorder.  The Veteran's disability manifests symptoms such as sleep impairment, hypervigilance, anxiety, irritability, and social and occupational impairment.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's condition is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the initial rating assigned following an award of service connection.  The claim for service connection for the disability on appeal is now substantiated and the filing of a notice of disagreement (NOD) as to the October 2008 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2015).  Rather, the Veteran's appeal as to the initial disability evaluation triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction (AOJ) must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The March 2010 SOC informed the Veteran of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA and private treatment.  The claims file also contains records from the Social Security Administration (SSA).  Additionally, the Veteran was provided a proper VA examination to determine the severity of his PTSD and adjustment disorder in September 2013.  The case was most recently readjudicated in a January 2016 supplemental statement of the case (SSOC) after service connection for PTSD was granted and rated along with the already service-connected adjustment disorder.  

For the reasons set forth above, the Board finds that VA has complied with the duty to notify and assist requirements.  




ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD and an adjustment disorder with mixed anxiety and depressed mood is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


